UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                       UNSEALING ORDER
         - against -
                                                       Docket No. 09-466(BMC)
JOAQUIN ARCHIVALDO GUZMAN
LOERA,

                         Defendant.

---------------------------X


                 Upon the application of SETH D. DUCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Michael P. Robotti, for

an order unsealing the Docket Numbers 276 and 440.

                 WHEREFORE, it is ordered that Docket Numbers 276 and 440 be unsealed.

Dated:       Brooklyn, New York
             September 21, 2020          Digitally signed by
                                         Brian M. Cogan
                                            THE HONORABLE BRIAN M. COGAN
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF NEW YORK
